Citation Nr: 1743731	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a seizure disability. 


REPRESENTATION

Veteran represented by:	Daniel Curry, Attorney


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1953 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board denied this appeal in a March 2014 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

In September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that that the Veteran's seizure disability pre-existed service and was not permanently aggravated by service.


CONCLUSION OF LAW

A seizure disability was not incurred in or aggravated by service.  38 U.S.C.A.      §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d. 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d. 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the most recent VA examination reports from September 2016 and July 2017 reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered opinions consistent with the remainder of the evidence of record for the claims.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).

As noted above, the Board remanded this matter in September 2015.  The Board instructed the AOJ to obtain additional treatment records, provide a VA examination to determine the etiology of the service connection claim, and to readjudicate the claim.  Subsequently, additional treatment records were obtained, an examination was provided in September 2016, and the Veteran's claim was readjudicated in a November 2016 supplemental statement of the case (SSOC).  In light of the conflicting medical opinions in the file, a third medical expert opinion was obtained in July 2017.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Seizure Disability

The Veteran maintains that service connection for a seizure disability is warranted.  Specifically, he contends that his seizure disability pre-existed service, and this disability was aggravated in service when he was denied his medication.  See January 2017 lay statement. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of epilepsy is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) would normally apply.  Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  However, the Veteran did not serve ninety days or more during a war period or after December 31, 1946, so presumptive service connection is inapplicable.  38 C.F.R. § 3.307. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

A veteran who served during a period of war, or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111 , 1132.  To rebut the presumption of sound condition, VA must show by clear and unmistakable, or clear and convincing, evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178  (2004); Wagner v. Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Further, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d. 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran's November 1953 service enlistment examination noted epilepsy or fits, he is not presumed to have been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board finds that he had a pre-existing seizure disability prior to service entry.
Accordingly, the question becomes whether the Veteran's pre-existing seizure disability was aggravated during service.  On this question, the most compelling evidence tends to establish that it was not.

In this case, service treatment records from November 1953 reveal that the Veteran had a thirteen year history of fainting spells and seizures.  These records show that, according to the Veteran, he had enlisted while on anticonvulsive medication for epileptic seizures, which had controlled his condition.  While on the ward, when taken off the medication, seizures of a grand mal type were observed.  The Veteran was then diagnosed with grand mal epilepsy and declared unfit for service conditions.  A November 1953 medical board opinion conducted during the Veteran's service found that the Veteran's seizure disability was not aggravated by service conditions, and was not the proximate result of active duty. 

In a September 2016 VA examination report, the examiner indicated that the Veteran's seizure disability clearly and unmistakably pre-existed service and was not aggravated beyond its natural progression in service.  The examiner stated with a reasonable degree of certainty that while there was a temporary worsening of the Veteran's seizures while in military service with a withholding of anti-convulsant medication, there was no chronic worsening of his seizure disorder and it retained responsiveness to commonly used anti-convulsants without obvious difficulties.  The examiner cited medical literature indicating that while early use of anticonvulsant medication decreased seizures as compared to periods without medication, there was no difference in the long term outcome. 

In a January 2017 private medical opinion, the physician found that it is at least as likely as not true that the military's sudden withdrawal of the Veteran's seizure medication can lead to a permanent worsening of the condition beyond its normal course.  The physician cited medical literature which indicated that the abrupt withdrawal of anti-convulsant medication can lead to an increase in the severity and frequency of seizures. The doctor argued that the Veteran was essentially asymptomatic prior to service, and then after service began to routinely have seizures, even with medication. 

In support of his claim, the Veteran and his son provided January 2017 statements indicating that the Veteran suffered from seizures at least fifty times a year.  In a July 1994 VA treatment record, the physician noted that the Veteran experienced a hundred seizures a day when he was young.  There was no indication as to the age of the Veteran at the time, and nothing in the record indicated that he was ever treated for that frequency, or higher, of seizures at any point after service.  The record does show that there were more recent periods of time where no seizure activity was noted.  In a February 1999 VA treatment record, no seizures were reported for three years.  In a July 2011 VA treatment record, the Veteran remained seizure free on treatment for three years.  Both the Veteran and his son agree that the frequency of the Veteran's seizures has decreased over time.  See January 2017 lay statements. 

Due to the conflicting opinions, a third medical opinion was obtained from a VA medical expert.  A July 2017 examiner found that while the temporary worsening of the Veteran's seizure control can be attributed to medication withdrawal, the lack of seizure control after the reinstatement of medications most likely reflected the natural history of the Veteran's epilepsy syndrome.  The examiner found no convincing evidence that withdrawing medications in high risk patients who are seizure free causes them to become refractory to treatment if they relapse after medications have been withdrawn. 

The Board finds the July 2017 medical opinion to be particularly probative, as it was based on a thorough review of the Veteran's medical history and cited to the relevant evidence of record.  The opinion was also consistent with the other evidence of record, including the Veteran's service treatment records, in failing to demonstrate aggravation during service.  Furthermore, the opinion is supported by a detailed rationale, and references relevant medical principles.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

The Board has considered the Veteran's claim that his current seizure disability was aggravated by service.  In this regard, the Veteran, as a lay person, has not been shown to be competent to make medical conclusions, especially as to the complex medical opinion such as the aggravation of any current seizure disability, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

The Board finds that the Veteran's seizure disability existed prior to service and was not permanently aggravated during service (i.e. it did not undergo a permanent increase in severity beyond the natural progression of the disorder during service) or aggravated by a superimposed disease or injury.  See 38 U.S.C.A. § 1111; Wagner, supra; VAOPGCPREC 3-2003.  Because the weight of the evidence shows that the preexisting disability was not aggravated by service or a superimposed disease or injury, service connection is not warranted.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R.  § 3.102.


ORDER

Service connection for a seizure disability is denied. 


____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


